Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentz (DE 2609606).
 	For claim 1, Bentz teaches a pour-over coffee dripper (abstract, lines 1-2)(fig.1-2), comprising: a sidewall portion (the sides of element 1) defining a frustoconical shaped inner surface (the shape of element element 1 shapes as frustoconical as shown in fig.2) extending between a top circular end of the sidewall portion (at the top of element 2) and a bottom circular end (3 as shown in fig.2) of the sidewall portion (the sides of element 1), wherein a diameter of the top circular end (the diameter at the top of element 2) is larger than a diameter of the bottom circular end (the diameter at element 3)(the diameter at the top surface is larger than the diameter at the bottom surface 3 as shown in fig.2); a bottom portion (8 as shown in fig.1) coupled to the bottom circular end (3 as shown in fig.2) of the sidewall portion (the sides of element 1), wherein the bottom portion (8 as shown in fig.1) defines a bottom surface extending from the bottom circular end (3 as shown in fig.2) of the sidewall (the sides of element 1), wherein the inner surface of the sidewall portion (the sides of element 1) and the bottom surface of the bottom portion define a cavity (10 as shown in fig.1) with an first opening (the opening at top surface of element 1) defined by the top circular end (at the top of element 2) of the  sidewall portion (the sides of element 1), wherein the bottom surface (3 as shown in fig.1) defines a second opening extending through the bottom portion (the opening of the bottom surface 3 that connects with element 10 as shown in fig.1), and wherein the cavity (10 as shown in fig.1) is configured to receive a coffee filter (5 as shown in fig.1) containing ground coffee beans (abstract); and a plurality of ridges (2 as shown in fig.1 and 2) coupled to and extending away from the inner surface of the sidewall portion (the inner surface the sides of element 1) and the bottom surface of the bottom portion (2 is also connected to element 3 as shown in fig.2), wherein each of the plurality of ridges (2 as shown in fig.1 and 2) extends along straight lines between the first opening and the second opening (the opening of top surface 2 and the opening of element 3 as shown in fig.1-2), wherein the container (1 as shown in fig.1-2) is configured so that coffee made from pouring water into the coffee filter (5 as shown in fig.1) containing the ground coffee beans runs down the inner surface of the sidewall between ridges (2 as shown in fig.1 and 2) of the plurality of ridge extending from the inner surface, across the circular bottom surface between ridges (2 as shown in fig.1 and 2) of the plurality of ridges extending from the bottom surface, and out of the second opening (the opening of top surface 2 and the opening of element 3 as shown in fig.1-2). 

    PNG
    media_image1.png
    662
    750
    media_image1.png
    Greyscale

 	For claim 2, Bentz further teaches wherein a central vertical axis is defined as passing through centers of the top circular end and the bottom circular end (the opening of top surface 2 and the opening of element 3 as shown in fig.1-2), and wherein the plurality of ridges (2 as shown in fig.1 and 2) are in a straight radial pattern around the central vertical axis in a horizontal plan view (as shown in fig.1-2). 
 	For claim 8, Bentz further teaches wherein the plurality of ridges comprise ridges of different lengths (element 2 have different length sizes as shown in fig.1), and where each ridge of the plurality of ridges starts at a same height on the inner surface of the sidewall portion relative to the central axis (all element 2 starts at the top of element 2 as shown in fig.1-2). 
 	For claim 9, Bentz further teaches wherein no ridges of the plurality of ridges intersect or converge (all element 2 do not intersect with each other as shown in fig.1-2). 
 	For claim 10, Bentz further teaches wherein at least a portion of the plurality of ridges extend from the inner surface of the sidewall portion onto the bottom surface of the bottom portion (portions of element 2 do go into the bottom surface 3 as shown in fig.1-2). 
 	For claim 11, Bentz further teaches wherein each of the plurality of ridges extends from the inner surface of the sidewall onto the bottom surface of the bottom portion (portions of element 2 do go into the bottom surface 3 as shown in fig.1-2).  	
 	For claim 13, Bentz further teaches wherein the bottom surface and the ridge of the plurality of ridges that extend therefrom slope downwardly from the bottom circular end toward the second opening (portions of element 2 slop into the bottom surface 3 as shown in fig.1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz (DE 2609606).
 	For claim 3, Bentz teaches all the limitation as previously set forth and further teaches that wherein an angle of the frustoconical inner surface of the sidewall portion is relative to the vertical axis (the inner surface of element 1 shows the angle as goes from top to bottom 3 as shown in fig.1-2).  However, Bentz is silent of teaching the angle is between 60° and 70° relative to the vertical axis. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Bentz with angle is between 60° and 70° relative to the vertical axis, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches the shape and angle of element 1 but not specific ranges as claimed)(fig.1-2) that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. 
 	For claim 4, Bentz teaches all the limitation as previously set forth and further teaches that wherein an angle of the frustoconical inner surface of the sidewall portion is relative to the vertical axis (the inner surface of element 1 shows the angle as goes from top to bottom 3 as shown in fig.1-2). However, Bentz is silent of teaching the angle is 65.7° relative to the vertical axis. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Bentz with angle is 65.7° relative to the vertical axis, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches the shape and angle of element 1 but not specific ranges as claimed)(fig.1-2) that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art.
 	For claim 5, Bentz teaches all the limitation as previously set forth and further teaches that wherein the plurality of ridges comprise a first subset of ridges comprising four ridges that are longer than the other ridges of the plurality of ridges (4 as shown in fig.1-2), and wherein the four ridges of the first subset are positioned in the radial pattern (4 as shown in fig.1-2). However, Bentz is silent of teaching the pattern 90°. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Bentz with the pattern 90°, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches the shape and angle of element 4 but not specific ranges as claimed)(fig.1-2) that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. 
 	For claim 12, Bentz teaches all the limitation as previously set forth and further teaches that wherein the central vertical axis extends through the second opening, wherein the second opening does not have a constant diameter, and wherein the second opening defines a narrowest diameter so that the coffee passes through the second opening with a laminar flow profile and a consistent flow rate (fig.1-2) (abstract). However, Bentz is silent of teaching diameter between 4 m and 4.5 4 mm. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Bentz with diameter between 4 m and 4.5 4 mm, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches the shape and angle of element 1 but not specific ranges as claimed)(fig.1-2), that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art. 
 	For claim 14, Bentz teaches all the limitation as previously set forth and further teaches that the pour-over coffee dripper of claim 1, where the plurality of ridges (2) comprises ridges; and a filter, wherein the filter comprises  pleats, and wherein the filter (5 as shown in fig.1-2) is positioned in the cavity of the pour-over coffee dripper (bottom of element 3).  However, Bentz is silent of teaching 40 ridges and 20 pleats. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Bentz with 40 ridges and 20 pleats, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches the shape of element 1 but not specific ranges as claimed)(fig.1-2), that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art.
 	For claim 17, Bentz teaches all the limitation as previously set forth and further teaches that wherein a diameter of the top circular  end, wherein the diameter of the bottom circular end, and wherein a length of the sidewall portion between the top circular end and the bottom circular end (fig.1-2).  However, Bentz is silent of teaching diameter of the top circular  end is 110 mm and the diameter of the bottom circular end is 47 mm and the bottom circular end is 70 mm. It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Bentz with diameter of the top circular  end is 110 mm and the diameter of the bottom circular end is 47 mm and the bottom circular end is 70 mm, since it has been' held that where the general conditions of a claim are disclosed in the prior art (the prior art teaches the shape of element 1 but not specific ranges as claimed)(fig.1-2) that discovering the optimum or workable ranges not inventive and according to the court that the ranges involves only routine skill in the art.
 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bentz (DE 2609606) in views of Rigney (6083392)
 	For claim 6, Bentz teaches all the limitation as previously set forth except for wherein each of the plurality of ridges is tapered in width in a direction parallel to surfaces from which the ridges extends so that each ridge is wider at a first location more proximate to the second opening relative to a second location more distal to the second opening. 
	Rigney teaches, similar coffee dripper, wherein each of the plurality of ridges (26 as shown in fig.1-3) is tapered in width in a direction parallel to surfaces from which the ridges (26 as shown in fig.1-3) extends so that each ridge (26 as shown in fig.1-3) is wider at a first location more proximate to the second opening relative to a second location more distal to the second opening (col.4, liens 20-33).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to plurality of ridges is tapered, as suggested and taught by Rigney, so as to be taller near the top end of the funnel than at the bottom end and flanges connect the ribs at the top and bottom of the funnel, respectively (Rigney, col.2, lines 35-36).

 	For claim 7, Bentz teaches all the limitation as previously set forth except for wherein each of the plurality of ridges is tapered in height in a direction perpendicular to surfaces from which the ridges extends so that each ridge has a greater height at the first location relative to the second location.
	Rigney further teaches wherein each of the plurality of ridges (26 as shown in fig.1-3) is tapered in height in a direction perpendicular to surfaces from which the ridges extends so that each ridge (26 as shown in fig.1-3) has a greater height at the first location relative to the second location (col.2, lines 35-36 and col.4, liens 20-33).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to plurality of ridges is tapered, as suggested and taught by Rigney, so as to be taller near the top end of the funnel than at the bottom end and flanges connect the ribs at the top and bottom of the funnel, respectively (Rigney, col.2, lines 35-36).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bentz (DE 2609606) in views of Grossman (4577080).
	Bentz teaches all the limitation as previously set forth except for wherein the filter and plurality of ridges are configured to draw the coffee from inside the filter, through the filter, and into a capillary zone between the filter and the inner surface of the sidewall portion with capillary action. 
 	Grossman teaches wherein the filter (26 as shown in fig.4) and plurality of ridges are configured to draw liquid from inside the filter (26 as shown in fig.), through the filter (26 as shown in fig.), and into a capillary zone between the filter (26 as shown in fig.) and the sidewall with capillary action (the bottom side of element 22) (col.3,lines 1-10) (abstract). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to filter into a capillary zone , as suggested and taught by Grossman, for the purpose of substantial portion of the substance or wax can be trapped or retained by the coffee grounds and filter, and the freshly brewed coffee in the receptacle is ready for drinking (Grossman, abstract).

Claims 16  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's IDS Bentz (DE 2609606) in views of Herling et al (20140174965).
For claim 16, Bentz teaches all the limitation as previously set forth except for wherein the sidewall portion is composed of porcelain from Kyushu, Japan, wherein the porcelain is fired at more than 1300 degrees Celsius in order to form a smooth glaze on the inner surface of the sidewall portion to create a path with low friction and high fluid flow for the coffee.
Herling teaches wherein the sidewall portion (the whole device of 101 as shown in fig.1A) is composed of porcelain from Kyushu region of Japan (par.95), wherein the porcelain (the whole device of 101 as shown in fig.1A) is fired at more than 1300 degrees Celsius in order to form a smooth glaze on the inner surface of the sidewall, circular bottom surface, and nozzle to create a path with low friction and high fluid flow for the coffee (par.83). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to dripper is composed of porcelain, as suggested and taught by Herling, for the purpose of having toughness, strength, and translucence of porcelain material.

 	For claim 20, Bentz teaches all the limitation as previously set forth except for the method comprising: forming the sidewall portion and the bottom portion from porcelain from Kyushu, Japan; and firing the formed sidewall portion and bottom portions at more than 1300 degrees Celsius to form a smooth glaze on the inner surface of the sidewall portion to create a path with low friction and high fluid flow for the coffee.
Herling teaches forming the sidewall portion and the bottom portion from porcelain from Kyushu, Japan (par.95), firing the formed sidewall portion and bottom portions at more than 1300 degrees Celsius to form a smooth glaze on the inner surface of the sidewall portion to create a path with low friction and high fluid flow for the coffee (par.83). 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to dripper is composed of porcelain, as suggested and taught by Herling, for the purpose of having toughness, strength, and translucence of porcelain material.

 Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant's IDS Bentz (DE 2609606) in views of D. Douglas (3334574).
 	Bentz teaches all the limitation as previously set forth and further teaches a base (at the end of element 7 as shown in fig.1) extending outwardly from an outer surface of the sidewall portion (the end of element 1 base extending away from it as shown in fig.1).  however, Bentz fails to teach an inner ring extending from an opposite side of the base than the sidewall portion, wherein the inner ring defines an inner diameter equal to a diameter of the bottom surface. 
Douglas teaches, as shown in figures 1 and 3, an inner ring (38) extending from an opposite side of the base than the sidewall portion and wherein the inner ring (38) defines an inner diameter equal to a diameter of the bottom surface (35). 

 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to include an inner ring on an opposite side of the base, as suggested and taught by Douglas, for the purpose of securing therein by the annular interlocking ridges and formed on the inside and outside faces of portions (Douglas, col.2, lines 48-51).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant's IDS Bentz (DE 2609606) in views of D. Douglas (3334574) as applied to claims above, and further in view of Grossman (4577080).
Bentz, as modified by Douglas, teaches all the limitation as previously set forth except, a plurality of support ribs on a bottom side of the base, wherein the base extends outwardly and downwardly from the sidewall so as to be at a non-perpendicular angle to the central vertical axis, wherein the plurality of support ribs extend from a perimeter of the bottom side of the base toward and terminate at the inner ring, and wherein bottom sides of the plurality of support ribs define an even support surface on a horizontal plane perpendicular to the central vertical axis configured so as to balance on a cup.
Grossman teaches a plurality of support ribs (44 as shown in fig.2 and 4) on a bottom side of the base (37 as shown in fig.2), wherein the base extends outwardly and downwardly from the sidewall (the sides of element 36) so as to be at a non-perpendicular angle to the central vertical axis (col.4, lines 5-15), wherein the plurality of support ribs (44 as shown in fig.2 and 4) extend from a perimeter of the bottom side of the base (37 as shown in fig.2) toward and terminate at the inner ring (40 as shown in fig.2), and wherein bottom sides of the plurality of support ribs (44 as shown in fig.2) define an even support surface on a horizontal plane perpendicular to the central vertical axis configured so as to balance on a cup (10).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Bentz‘s reference, to include ribs formed on the base, as suggested and taught by Grossman, for the purpose of lower surfaces designed to rest upon the receptacle and support the coffee maker thereon (Grossman, col.4, lines 12-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761